Mr. Justice ■WashiNgton
delivered the' opinion of the Court.
The respondents filed their bill in the Circuit Court for the District of Ohio, in which it is stated, that Archelaus Moon was, in his lifetime, entitled to warrants for .4000 acres "of land in the . Virginia Military District, between the Scioto and Little Miama rivers, in the State of Ohio, under the ordinances and laws of Virginia, on account of his services as a captain in the-Virginia line on continental establishment, during tho war of the •revolution. That, being so entitled, he, on the 8th of May, 1796, in the county of Fayette, in Kentucky, where he resided, duty made aiid published his last will .and testament, which, after his decease, in the same year, was proved and admitted t¡o record in the Court of that county; an authen-. ticated copy whereof, with the probate annexed, /is made an exhibit, and referred to as part .of the bill.. That by this willy the testator devised the aforesáid land to the complainants, his widow and. children.. The bill then sets forth, that on the 2d of January, 1809, four warrants,-for 1000 ¿eres *567each,, were granted to Robert Price, assignee of Josiah P. Moon, and George C. Friend, and Martha his wife, formerly Martha Moon, who are described in the assignment, as the only children and representatives of Archibald Moon, deceased; which warrants were, some time in the same or the succeeding year, assigned by Price to the defend dant Kerr, who, in March, 1810, made fifteen entries or locations thereon, amounting in the whole to'3723 acres, leaving 277 acres unlocated. That, some time in the winter of 1811, the complainants gave notice to Kerr of their claim to the said warrants and land, and of their intention to prosecute, the same, personally, in writing, and by a publication in a newspaper printed in Chilicothe. That Archelaus and Archibald Moon were the same, name and pérson, and that Josiah P. Moon and Martha Friend were his children by his first wife, and were disinherited by the aforesaid will. That the-defendant had notice that the assignment to Price was fraudulent. The bill prays a discovery of the matters so alleged,, and a decree thafcthe defendant Kerr assign the evidences of title to the said lands to the complainants, and for general relief,
The answer admits that the defendant purchased from Robert Price, in September,-1809, four several land, warrants, for 1000 acres each, for which he paid and secured to be paid to said - Price, the sum of 2663 dollars. That the warrants-issued for the military services of Archibald Moon, and that they were assigned to the defendant at the time of his purchase. That in March, 1810, and at different times thereafter, the defen-. *568dant made Various entries of land on the said warrants, in the Virginia military district, believing his title to said warrants to be unquestionable ; and ^ ]ancjs so located are owned either by the said defendant, or by those to whom he had sold them. The defendant denies the notice charged in the bill, except that, in the winter of 1811, he saw the publication in which the claim of the complainants was asserted* before, which time he had «old a great part of the iands to different persons for a valuable consideration, the principal part of which he had received, and/that some of the purchasers have made valuable improvements on the lands. He denies all knowledge of the will, or N . , that the complainants are the heirs or devisees of .said Moon. '
To this 'answer a general replication was put in, and a number of depositions were taken and appeal in the record. The material ftcts which they establish are, the execution of. Moon’-s will; the proof of it, and its admission to record in the County Court of Fayette, in Kentucky; the destruction by fire of the Clerk’s office of. that County in 1802 or 1803, with most of its records; and that an attested copy of the above will was procured and admitted to record in the said County .Court, in conformity with a special act of the State of Kentucky, for supplying the evidence of deeds, wills, and other records of the said office, which had been consumed. That the testator Was sometimes called Archelaus, and at other times Archibald; and that he h^d four children by his first'wife, of whom Josiah P. and Martha were *569two, and six children by his last wife, who, with his widow, are the plaintiffs in this suit.
After a reference to the Master, and the coming in of his report, a final decree was made thereon, that the defendant, Kerr, assign to the complainants all the warrants, entries, and surveys procured under the warrants granted to Prícé, and by him assigned to the defendantthat Kerr was to be paid by the complainants, for his trouble and expense in locating and surveying the said lands, at the rate of £12 10s. per 1000 acres ; and also, . the siim of487 dollars and 48 cents, which he had paid for taxes on the said lands, with interest thereon. . From this decree an appeal i¡vas taken to this Court.
The objection principally relied upon by the appellant’s counsel is, that no estate in the lands in controversy passed by the will of Archelaui^Mobn to the respondents, because the same was not proved and recorded in any Court of the State of Ohio, where the lands lie, in conformity with the existing laws of that State. By an ordinance of Congress, for the government of the territory north-west of the river Ohio, passed on the 13th of July, Í787, it is declared, that, until the Governor and Judges should adopt laws as prescribed by , that ordinance,, estates in the territory might be< devised or bequeathed by wills in writing, signed and sealed by the testator, (being of full age,) and attested by three witnesses; provided such wills. should be duly proved and recorded within one *570year after proper Magistrates, Courts, and Registera should be appointed for that purpose;
is an unquestionable principle of general law, that the title to, and the disposition of real property, must be exclusively subject to the laws of the. country where it is situated. This was decided in the case of the United States v. Crosby, (7 Cranch, 115.) The application of this principle to the present case, is controverted by the counsel for the respondents, upon the following grounds:
1. That the interest of the testator in these lahds ought to be considered and treated as personal estate, and, therefore, it might Well pass by a will, proved and admitted to record in the State where the testator .died.
2. That by an act of the Legislature of Ohio, passed.on the 25th of January, 1816, authenticated copies of wills, proved according to the laws of any State or Territory of the United States, relating to any estate within that State, are allow- ' ed to be proved in the' Court of the county where áuch estate shall be; and When so proved and admitted to record, they•are declared to be good and valid in law, as wills made in the State.
3 That as no objection was made in the Circuit Court to the admission of the authenticated copy of this will, it ought not to avail the appellant in this Court.
1. It can by no means be admitted, that this is to be. considered in the light of personal property, notwithstanding the title of Moon rested merely upon a legislative reservation in his favour by *571the State ¡of Virginia, which was to be afterwards perfected by the grant óf a warrant, and by a location, survey and patent. Although his title to any particular tract of land was, in the first instance, altogether uncertain, and, even after location, was purely equitable, still the subject matter of the devise was land, the title to which could not be acquired or lost,, except in the way prescribed by the laws of Ohio. But could it even be conceded, that this was personal property, it would still be property within the State of Ohio; and we hold it to be perfectly clear, that a person claiming und era will proved in one State, cannot intermeddle with, or sue for, the effects of a testator in another State, unless the will be proved in that other State, or unless he be permitted to do so by some law of that' state. In the case of Doe v. M‘Farland, (9 Cranch, 151.) it was decided/that letters testamentary gave to the executors m authority to sue for the personal estate of the testator, out of the jurisdiction of the power by which the letters Were granted.
2. The next reason assigned why:.'the general principle above laid down does not apply to this case, is deemed by the Court altogether insufficient; because, whatever benefit the devisees might have derived under the act of the 25th of January, 1816, had they pursued the requisitions it prescribes, as to which we give no opinion, it is a sufficient answer to the argument drawn from that act, to observe, that its requisitions were not pursued. It permits, authenticated copies of wills, proved according to the laws of any State of this *572Unió», relating to any estate within that State, to be offered for probate in. the Court’of the county where the estate lies, and authorizes thé same to be there recorded; and it then proceeds to declare the effect of such recording to be; to render the will good and valid, as if it had been made in the State, subject, nevertheless, to be contested as the original might have been. But it does not appear that the copy of this will was offered for probate and admitted to record. Had it been so offered, it might have been contested, and for any thing that we can say, the sentence of the Court of Probate might have been not to admit it to record.
3. The last point remains to be. considered. That the objection to the validity of this will to. pass the lands in controversy to the respondents, was not made in the Court below, is highly probable, as we observe that it is not noticed, much less relied upon, in the answer. Nevertheless,-the will, duly proved and recorded, according to the laws of Ohio, constituted the sole title under which the plaintiffs hi the Court below claimed the lands in,dispute. It was as essential, therefore, to the establishment of that title, to allege in the bill, and to prove by the evidence, or by the admission of the defendant, that this will had been proved and recorded, according to the laws of. Ohio, as to set forth and. prove the existence of the will itself. The defect in the title of the" respondents appears upon the face of- the bill, and as it . contains no allegation that a copy of the <jyill had been duly proved and recorded, the de*573fendant cannot be said to have admitted those facts by not denying them in his answer.
The Court erred, therefore, in decreeing an assignment of all the warrants, entries, and surveys under the warrants, to the complainants.
Considering, as we must, in the present state of the cause, that A. Moon died intestate as to these lands, , they of course descend to those persons who are entitled to the same according to the laws of Ohio; and this is a subject fit to be decided by the Court below, to which the cause must be remanded for further proceedings.
Decree reversed, and the cause remanded for further proceedings.